El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El 7 de octubre de 1949 el Tesorero notificó a la Royal Crown Bottling Company of Puerto Rico, Inc. que su con-tribución territorial sobre sus bienes muebles e inmuebles para el año 1949-50 ascendía a $6,917.26. La corporación decidió impugnar esta contribución bajo la teoría de que sus propiedades habían sido tasadas por el Tesorero en una can-tidad excesiva. Procedió, pues, el 4 de noviembre de 1949 a ofrecer al Colector de Rentas Internas el pago de $2,000 como la parte de la contribución con la cual estaba conforme, con el fin de invocar la jurisdicción del Tribunal de Contri-buciones en cuánto al remanente de la contribución, a tenor con la sección 2-A-3(a) de la Ley núm. 235, Leyes de *331Puerto Rico, 1949 ((1) pág. 733).(1) El Colector se negó' a aceptar los $2,000 para aplicarlos a la contribución de' 1949-50 por el fundamento de que la corporación adeudaba sumas de dinero por contribuciones sobre la propiedad per-tenecientes al año anterior. Su contención fué que si acep-taba dicho dinero, venía obligado a aplicarlo a las contribu-ciones adeudadas de conformidad con el artículo 330 del Código Político, según fué enmendado por la Ley núm. 228, Leyes de Puerto Rico, 1949 ((1) pág. 695).(2)
El 7 de noviembre de 1949 la Corporación radicó una querella ante el Tribunal de Contribuciones alegando los. hechos anteriormente reseñados. Asimismo alegó que la tasación del Tesorero de sus propiedades para la contribu-ción de 1949-50 era excesiva; qtte admitía que adeudaba cierto dinero de las contribuciones del año anterior, pero que carecía provisionalmente de fondos con qué pagarlo; que si se aplicaban los $2,000 a las contribuciones del año anterior,, no tendría fondos para pagar aquella parte de las contri-buciones de 1949-50 con la cual estaba conforme; que esto' significaría que no podía invocar la jurisdicción del Tribunal de Contribuciones para impugnar el remanente de la con-*332tribución de 1949-50 con el cual no estaba conforme; y que carecía de remedio adecuado en ley. La corporación soli-citaba (1) un injunction prohibiéndole al Tesorero que co-brara las contribuciones de 1949-50 hasta que el Tribunal de Contribuciones tuviera la oportunidad de determinar la cuantía de las mismas; (2) un auto de mandamus para obli-gar al Tesorero a aceptar el ofrecimiento de los $2,000 .y a aplicarlos como pago parcial de las contribuciones de 1949-50; y (3) una decisión al efecto de que los $2,000 eran la suma que adeudaba por contribuciones sobre la propiedad para el año 1949-50.
El Tesorero contestó la querella y el Tribunal de Contri-buciones celebró una vista. La corte inferior resolvió que el Colector había aplicado erróneamente el artículo 330 del Código Político a los hechos de este caso. La posición de la corte fué que desde que se aprobó originalmente el ar-tículo 330 en 1902, éste “se ha referido a la manera de satis-facer, no de litigar, las contribuciones territoriales”; que, por otro lado, la sección 2-A-3 (a) de la Ley núm. 235 es un estatuto procesal que establece el método de invocar la jurisdicción del Tribunal de Contribuciones; que los dos esta-tutos tratan de diferentes asuntos; y que el sostener la posi-*333ción del Colector equivaldría a injertarle a, la sección 2-A-3 (a) un requisito adicional de jurisdicción que la Legislatura no incluyó, o sea, el pago de las contribuciones territoriales atrasadas.
Sin embargo, el Tribunal de Contribuciones rehusó expe-dir el auto de mandamus porque éste no tendría fin práctico alguno, ya que tal auto bajo los hechos del presente caso aún no resultaría en el pago de los $2,000 dentro de 30 días, según lo exige la sección 2-A-3 (a). En consecuencia, resolvió que carecía de jurisdicción para decidir el caso en los méritos. No obstante, concedió la súplica de la corporación para que se dictara un injunction prohibiéndole al Tesorero que cobrara contribuciones en exceso de $2,000 para el- año de 1949-50, hasta que la corporación tuviera oportunidad de ser oída en los méritos. Expedimos el auto de certiorari a solicitud del Tesorero para revisar esta decisión.
Los errores señalados por el Tesorero levantan doscuestiones: (1) el Tribunal de Contribuciones malinterpretóel artículo 330; (2) cometió error al expedir un injunction. El tribunal inferior basó su injunction en su teoría de que el Colector había aplicado erróneamente el artículo 330 a este caso. Concluimos que el Colector actuó erróneamente en su interpretación del artículo 330. Por consiguiente, nunca llegaremos a la cuestión del injunction.
El artículo 330 es de carácter mandatorio. Dispone que cuando se adeudaren contribuciones sobre la misma propie-dad por más de un año económico, el pago que se efectúe “será” aplicado a las contribuciones correspondientes a Ios-años anteriores por orden riguroso de vencimiento. Esta disposición no le deja al Colector discreción alguna. Es-cierto, según indica el Tribunal de Contribuciones, que el artículo 330 tiene como propósito el pago de la contribución y no su litigación. Pero eso era precisamente lo que tra-taba de hacer el Colector en este caso; v.g., cobrar conferir buciones atrasadas a tenor con la disposición mandatoria de-que cualquier suma de dinero ofrecida para el pago de con-*334tribuciones territoriales debe aplicarse primeramente a las contribuciones atrasadas más antiguas.
Convenimos con el Tribunal de Contribuciones en que ambos estatutos tratan de diferentes asuntos. Pero eso no quiere decir que no deban interpretarse conjuntamente. Y conjuntamente interpretados, encontramos que antes de que abordemos el problema de los requisitos de la sección 2-A-B(a), el Colector debe primeramente dar cumplimiento al artículo 330. Convenir con el Tribunal de Contribuciones equivaldría a resolver que la Legislatura tuvo por miras derogar implícitamente el artículo 330, cuando un contribu-yente moroso deseare litigar las contribuciones territoriales del año en curso. De su faz el artículo 330, que fué enmen-dado el mismo día en que se aprobó la sección 2-A-3(a), no contiene tal disposición. Por el contrario, la sección 5 de la Ley núm. 235 específicamente dispone que: “Esta Ley no será interpretada en el sentido de extender o limitar la jurisdicción o competencia del Tribunal de Contribuciones de Puerto Rico, ni los derechos concedidos u obligaciones im-puestas por la ley a los contribuyentes, a El Pueblo de Puerto Rico, o a los funcionarios de El Pueblo de Puerto Rico.”(3)
No nos impresiona la contención de que los $2,000 fueron ofrecidos con el fin de litigar en cuanto al remanente de la contribución a tenor con la sección 2-A-3 (a). Indudable- ■, mente ése fué el propósito del ofrecimiento. Pero no cabe duda de que fué un ofrecimiento de pago. Y una vez que se ofrece dinero para pagar contribuciones territoriales, en todo o en parte, es de inexorable aplicación el artículo 330. (4)
*335 La corporación aduce, dos. argumentos adicionales que pueden ser resueltos con poca discusión. Primeramente, alega que el artículo 330 hace opcional por parte del con-tribuyente el determinar si desea que el dinero Ofrecido sea aplicado a contribuciones adeudadas. No vemos fin práctico alguno en el artículo 330. si se interpreta en esta forma. De cualquier modo, claramente provee actuación mandatoria por parte del Colector. El “deseo” del contribuyente se con-creta exclusivamente a su actuación al decidir si. hace o no el ofrecimiento.
En segundo lugar, la corporación arguye que solamente adeuda contribuciones por un solo año económico, y que el artículo 330 por tanto no es aplicable aquí, ya que éste entra en juego solamente cuando se adeudan contribuciones sobre la misma propiedad por más de un año fiscal. No estamos conformes. La corporación adeudaba contribucio-nes para el año 1949-50 así como para el 1948-49. En su consecuencia, el artículo 330 es de aplicación a este caso.

Por los motivos ya expuestos, la sentencia del Tribunal de Contribuciones será 'modificada eliminando de la misma la disposición sobre el injunction.


 La Ley núm. 235 establece un procedimiento uniforme para casos radicados ante el Tribunal de Contribuciones. La sección 2-A-3 (a) provee la revisión de una decisión del Tesorero que envuelva contribuciones territo-riales, como sigue: “De la imposición de la contribución, notificada en la. forma provista en el Artículo 309 del Código Político Administrativo de Puerto Rico, pagando la parte de la contribución con la cual estuviere con-forme el contribuyente y radicando su demanda en el Tribunal dé Contri-buciones de Puerto Rico en la forma dispuesta por la Ley que crea dicho Tribunal (1) dentro del término de treinta (30) días a partir de la fecha de la notificación personal provista por el referido Artículo 309; o (2) den-tro del término de treinta (30) días a partir de la fecha del depósito en el correo de la notificación de la imposición de la contribución, si la notifica-ción fuere hecha por correo certificado de acuerdo con dicho Artículo 309; Disponiéndose, que tanto el término de treinta (30) días para recurrir ante el Tribunal de Contribuciones de Puerto Rico como el pago dentro de dicho, término de la parte de la contribución con la cual estuviere conforme el contribuyente, se considerarán de carácter jurisdiccional.”


 El artículo 330, según fué enmendado, provee en parte como sigue: “Las contribuciones impuestas sobre el valor de los bienes muebles e inmue-bles serán pagaderas semestralmente por adelantado, el día primero de julio*332y de enero de cada año. Dichas contribuciones se convertirán en morosas ,si no se satisfacen dentro de los sesenta (60) días después de la fecha en que las mismas se vencieron, y los colectores recaudarán sobre dichas con-tribuciones morosas una suma adicional de medio por ciento sobre el im-porte de la contribución, por cada mes o fracción de mes desde que dichas ■contribuciones sean morosas, debiendo recaudarse dicha suma adicional jun-tamente con el principal de la contribución que la originare, así como las costas de apremio si las hubiere; Disponiéndose, que cuando los colectores no tengan en su poder los recibos de contribuciones el primero de julio de cada año, en tal caso el expresado término de sesenta (60) días se contará desde la fecha en que los recibos estuvieren en su poder, y así se anunciare; Disponiéndose, además, que no se cobrará ni pagará la parte del recibo co-rrespondiente al segundo semestre si no se ha pagado antes el importe del primer semestre, y que, en el caso dé que cualquier contrib'uyente se encon-trare adeudando contribuciones sobre una misma propiedad correspondien-tes a más de un año económico y deseare satisfacer parte de las mismas, el pago que efectuare será aplicado por el colector a las contribuciones corres-pondientes a los años anteriores por orden riguroso de vencimiento; . . . (Bastardillas nuestras.)


 Huelga decir que el Colector no hubiere podido tomar la acción que tomó en este caso si la contribuyente no hubiera pagado toda la contribu-ción para 1948-49 porque estaba litig'ando la cuestión. Pero como se ha visto, aquí las contribuciones de 1948-49 no solamente estaban sin pagar, sino que la corporación no había hecho esfuerzo alguno para litigar ' las mismas.


 El hecho de que el Gobierno tenga otros métodos de cobrar contribu-ciones adeudadas, tales como embargos y gravámenes, no afecta nuestra conclusión en cuanto al significado del artículo 330. Véanse los artículos 315, 336-39 del Código Político.